PER CURIAM:
Renard Nelson appeals the district court’s order dismissing his petition for writ of habeas corpus filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Nelson v. Stansberry, No. CA-04-615 (E.D.N.C. Oct. 28, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED